     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 1 of 16 Page ID #:1749



1
      Liana Serobian, Esq. (SBN 235466)
2
      Serobian Law, Inc.
3     100 N. Brand Blvd., Suite 600
4
      Glendale, CA 91203
      (818) 539-2249
5     L.Serobian@yahoo.com
6

7
      Attorneys for Plaintiffs, Ulikhanova and Minor P.G.
8

9
                          UNITED STATES DISTRICT COURT
10

11
                        CENTRAL DISTRICT OF CALIFORNIA
12    LUCY ULIKHANOVA, ET AL.,,                  Case No. 2:17-CV-9193-FMO-E
13
                                                 Hon. Fernando M. Olguin (Dist.
                  Plaintiffs,                    Judge)
14
                                                 Hon. Charles F. Eick (Mag. Judge)
      vs.
15                                   PLAINTIFFS’ EX-PARTE MOTION
16    COUNTY OF LOS ANGELES, ET AL., TO DISQUALIFY AND/OR
                                     RECUSE DISTRICT JUDGE
17
              Defendant              FERNANDO OLGUIN UNDER 28
18                                   U.S.C. §§ 144 AND 455
19
                                               COMPLAINT FILED: DECEMBER
20                                             23, 2017
21
                                               FAC FILED: APRIL 19, 2018
                                               SAC FILED: MAY 18, 2018
22                                             TAC FILED: JULY 2, 2018
23

24

25
                  PLEASE TAKE NOTICE: The matter before the Court is Plaintiffs’
26

27    Ex Parte Motion to Disqualify and/or Recuse Honorable Judge Fernando Olguin, a
28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 1
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 2 of 16 Page ID #:1750



1     federal judge, under two statutory provisions, 28 U.S.C. §§ 144 and 455 from the
2
      above-mentioned matter. Plaintiffs’ counsel Liana Serobian complied with Local
3

4     Rule 7-19 by giving Defendants’ counsels Avi Burkwitz and Ryan Graham good
5
      faith notice of the date and substance of this motion on May 22, 2019, via email at
6

7
      1:42 p.m. send to rgraham@pbbllp.com and aburkwitz@pbbllp.com, by oral

8     telephone messages left for Ryan Graham with his secretary Lilly and on voicemail
9
      at (818) 562-5800 at about 3:30 p.m. and then on 4:49 p.m. the same day. Mr.
10

11    Graham later emailed back at 6:15 pm stating that the Defendants deem notice to
12
      be sufficient and will oppose this Motion.
13

14
                   This Motion needs to be heard on Ex Parte basis, before this Court is

15    set to decide the Summary Judgment Motions on June 20, 2019, prepared to be
16
      filed by each party on May 23, 2019. It is supported by the Plaintiff Ulikhanova’s
17

18    Affidavit (pp. 12-15), Counsel’s Good Faith Certification (p. 11), Exhibits A and B
19
      (separately filed), and the set forth Memorandum of Points and Authorities.
20

21
                         MEMORANDUM OF POINTS AND AUTHORITIES

22                 Section 144 reads as follows: “Bias or prejudice of judge.
23
                    “Whenever a party to any proceeding in a district court makes and
24
      files a timely and sufficient affidavit that the judge before whom the matter is
25    pending has a personal bias or prejudice either against him or in favor of any
      adverse party, such judge shall proceed no further therein, but another judge shall
26
      be assigned to hear such proceeding.
27

28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 2
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 3 of 16 Page ID #:1751



1                    “The affidavit shall state the facts and the reasons for the belief that
2     bias or prejudice exists, and shall be filed not less than ten days before the
      beginning of the term at which the proceeding is to be heard, or good cause shall
3
      be shown for failure to file it within such time. A party may file only one such
4     affidavit in any case. It shall be accompanied by a certificate of counsel of record
      stating that it is made in good faith.”
5

6                      (28 U.S.C. § 144.)
7
                       If the judge finds that the affidavit is timely and legally sufficient, the
8
      judge must proceed no further and another judge must be assigned to hear the
9

10    motion. (United States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980).)
11
                       The attached Plaintiff Ulikhanova’s affidavit is the (1) first filed in
12

13    this case, (2) is timely as it is at least ten days before the June 20, 2019, hearing on
14
      the Summary Judgment Motions and Plaintiffs’ Motion for Reconsideration,
15
      within days of learning of the facts supported the motion,1 (3) is sufficient to show
16

17    prejudice and/or bias towards Plaintiffs in favor of Defendants, as argued below,
18
      and (4) is accompanied by the certification of Plaintiffs’ counsel that it is filed in
19

20    good faith. Therefore, the said motion should be granted and the matter be
21
      immediately transferred to another district judge to hear all further proceedings.
22

23

24

25

26

27                    1
                        Preston v. United States, 923 F.2d 731, 733 (9th Cir.1991) [section 455 motion timely even
      though made 18 months after assignment to district court judge and shortly after an adverse discovery ruling.]
28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 3
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 4 of 16 Page ID #:1752



1                  Section 455, on the other hand, is self-enforcing on the judge and
2
      requires a judge to recuse himself as related hereto: “(a) Any justice, judge, or
3

4     magistrate judge of the United States shall disqualify himself in any proceeding in
5
      which his impartiality might reasonably be questioned.” (28 U.S.C. § 455(a) and
6

7
      (b)(1); see also Sibla, 624 F.2d at 867-68.)

8                  When determining the legal sufficiency of the affidavit, “the factual
9
      allegations in the affidavit must be accepted as true,” although “general or
10

11    conclusory allegations will not support disqualification.” (United States v. Zagari,
12
      419 F. Supp. 494, 500–01 (N.D. Cal. 1976).)
13

14
                   The substantive standard for recusal under 28 U.S.C. § 144 and 28

15    U.S.C. § 455 is the same. A judge must be disqualified if “a reasonable person with
16
      knowledge of all the facts would conclude that the judge’s impartiality might
17

18    reasonably be questioned.” United States v. Hernandez, 109 F.3d 1450, 1453–54
19
      (9th Cir. 1997). The bias or prejudice that must be shown is not merely a favorable
20

21
      or unfavorable disposition toward a party, but rather a “favorable or unfavorable

22    disposition or opinion that is somehow wrongful or inappropriate, either because it
23
      is undeserved, or because it rests upon knowledge that the subject ought not to
24

25    possess.” Liteky v. United States, 510 U.S. 540, 550 (1994). For this reason, “the
26
      alleged bias and prejudice ... must stem from an extrajudicial source.” Id. at 544.
27

28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 4
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 5 of 16 Page ID #:1753



1     Opinions formed by the judge on the basis of facts introduced or evidence
2
      presented during the course of the proceedings are not grounds for disqualification
3

4     unless there is evidence of such deep-seated favoritism or antagonism that fair
5
      judgment would be impossible.” (Id. at 555; see also United States v. Studley, 783
6

7
      F.2d 934, 939 (9th Cir. 1986.)

8                  Here, Plaintiffs indeed allege that this Court has an extrajudicial bias
9
      against them as shown in the Exhibits A and B, which are the extrajudicial
10

11    communications with this Court’s chambers clearly favoring Defendants over
12
      Plaintiffs. Specifically, the following extrajudicial communications illustrate the
13

14
      bias and prejudice against Plaintiffs in favor of Defendants. The email exchanges

15    described below are supported by the Exhibits A and B attached to this Motion.
16
                      1. On April 19, 2019, at 12:53 pm, counsel for the Defendants,
17
                         Ryan Graham, emailed Clerk of this Court, Vanessa Figueroa,
18                       copying the undersigned, to ask about the page limits as both
                         parties intended to file Summary Judgment Motions. (Ex. A.)
19

20                    2. On April 19, 2019, the clerk of this Court, Ms. Figueroa, kindly
21
                         emailed back at 1:37 pm, responding to all as follows: “Per
                         chambers: they can file two separate joint briefs - one for each
22                       party, which should give them the number of pages needed.
23                       Perhaps they can rely on the same joint appendix and SUF.”
                         (Ex. A.)
24

25                    3. On May 9, 2019, at 12:44 pm, counsel for the Plaintiffs, Liana
                         Serobian, followed on this email exchange between Defendants
26
                         and Ms. Figueroa, copying Defendants two counsels and their
27                       secretaries. In this email, the undersigned asked for further
28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 5
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 6 of 16 Page ID #:1754



1                       clarification as follows: (1) whether Opposition to the Motion
2                       to Dismiss should or could be a separate document as well, and
                        how to oppose the untimely filed Motion for Summary
3
                        Judgment by Defendants, within the Opposition itself or a
4                       separate Motion to Strike. (Ex. A.)
5
                     4. On May 9, 2019, at 12:46 pm, Ms Figueroa wrote back to the
6                       undersigned: “These questions are difficult for me to answer,
7
                        since I am not an attorney. Judge Olguin is very busy, we all are
                        in this district. I sought guidance from him last time. Today,
8                       we are in court all day. Please file a request for clarification if
9                       you need assistance and something is not covered in a court
                        order, Local Rules or FRCP's. Thank you,” (Ex. A.)
10

11                   5. On May 9, 2019, at 12:48 pm, the undersigned clarified: “Dear
                        Ms. Figueroa, All I'm asking now is that when Judge Olguin
12
                        said we can do separate motions for summary judgment, can we
13                      also do separate oppositions to the said motions? Thank you,
14
                        Liana.” (Ex. A.)

15                   6. On May 9, 2019, at 12:49 pm, Ms. Figueroa responded to the
16                      undersigned: “I have no idea, and I can't ask him that question
                        while we are both in session all day.” (Ex. A.)
17

18                   7. On May 9, 2019, at 12:51 pm, Defendants’ Counsel Ryan
                        Graham emailed to Ms. Figueroa in response to the undersigned
19
                        request for clarification the following: “Defendants object to
20                      this conversation with chambers and request that Plaintiff
21
                        follow the clerk’s instruction to file a formal request with the
                        Court for clarification so that Defendants can also provide
22                      input. Ms. Figueroa—I deeply apologize for this intrusion on
23                      the orderly functioning of the Court.” This was ironic since Mr.
                        Graham was the first to converse with the court on April 19,
24
                        2019, regarding the briefing on the Summary Judgement
25                      Motions. (Ex. A.)
26
                     8. On May 18, 2019, as requested by this Court’s chambers via
27                      Ms. Figueroa and the Defendants’ counsel, Ryan Graham, the
28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 6
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 7 of 16 Page ID #:1755



1                       undersigned filed an Ex-Parte Request for Clarification on the
2                       issues set forth in the emails to Ms. Figueroa and the previous
                        email exchanges with Mr. Graham. (Docket No. 81.) In that
3
                        document, the undersigned asked this Court whether (1) the
4                       Opposition could be filed as a separate document as all other
                        documents had been prepared separately per the request of Mr.
5
                        Graham, (2) whether the time to email each other the
6                       documents should be 12 a.m. in compliance with the local rule
7
                        5-4.6.1, and (3) whether the motion to strike the untimely brief
                        should be raised in the Opposition or a separate document.
8                       (Docket No. 81.) None of these items are explained under the
9                       Standing Order of this Court related to the Summary Judgment
                        Motions, Docket Number 19. (Docket 19.)
10

11                   9. However, on May 21, 2019, this Court issues Docket Number
                        86, partially granting and denying the Request for Clarification,
12
                        which did not clarify any of the points raised or asked for by the
13                      Plaintiffs, except to say that the parties were bound to the
14
                        Summary Judgment Order in Docket Number 19, which was
                        previously modified by this Court in an informal exchange
15                      between its chambers and Defendants’ counsel, Ryan Graham.
16                      Further, this Court in a footnote wrote, “As with many of
                        plaintiffs’ filings before this court, the present Application is
17
                        suffused with a general lack of clarity. The court admonishes
18                      plaintiffs’ counsel to make a greater effort to proofread
                        prospective filings prior to placing them before the court. In
19
                        addition, plaintiffs’ counsel must comply with the Local Rules
20                      and Federal Rules of Civil Procedure in preparing future filings.
21
                        It appears that plaintiffs made no efforts to comply with Local
                        Rule 7-19 in preparing and filing the instant ex parte
22                      application.” (Docket 86.)
23
                     10. Remarkably, this day, on May 22, 2019, at 12:21 p.m., without
24
                        any prior email or notice to the undersigned in effort to give
25                      Rule 7-19 Notice, counsel for the Defendants Ryan Graham
                        made another informal contact with the chambers of this Court,
26
                        via email to Ms. Figueroa. Mr. Graham wrote: “Dear Ms.
27                      Figueroa: I have a quick question on the Court’s preferences for
28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 7
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 8 of 16 Page ID #:1756



1                         assembly and delivery of joint evidentiary appendices. We
2                         anticipate filing an MSJ with a little over 300 pages in exhibits
                          and would like to know if the Court prefers the separately-
3
                          bound three-ring binder and digital set to contain exhibits that
4                         (1) have been filed, which would include the CM/ECF stamp
                          across the top, or (2) if we are OK including the documents
5
                          before being filed (i.e., without the blue line of text on the top).
6                         The reason why I ask is that if we use the as-filed exhibits, the
7
                          binder/digital set will likely be delivered the day after the
                          filing—I just wanted to make sure that this is OK. Thank you
8                         for any information you can provide.” (Ex. B.)
9
                      11. As before on April 19, 2019, this Court’s chambers via its
10
                         clerk Vanessa Figueroa kindly responded with another informal
11                       response to Defendants, and did not ask the Defendants to
                         comply with the Local Rule 7-19 at all nor file a formal
12
                         Request for Clarification as this Court asked Plaintiffs’ counsel
13                       to do on May 9, 2019. (Exhibit B.) Thus, with the assistance of
14
                         this Court, Mr. Graham again circumvented the Local Rule 7-
                         19 and the very legal process Mr. Graham and this Chambers
15                       imposed on the Plaintiffs’ counsel on May 9, 2019, to file a
16                       formal Request for Clarification (Ex. A, Docket 81) and for
                         which this Court later unfairly admonished undersigned
17
                         (Docket 86).
18
                   (Plaintiffs’ Affidavit, Exs. A and B.)
19

20                 The email exchanges between the parties and this Court’s Chambers,
21
      set forth above and attached as Exhibits A and B, clearly illustrate that while this
22

23    Court’s chambers twice nicely and without request for formal clarification or
24
      compliance with Local Rule 7-19 responded to the Defendants’ informal requests
25
      for various clarifications, the same courtesy and favoritism was not extended to the
26

27    Plaintiffs. (Exs. A and B.) Instead, both the Defendants’ counsel Ryan Graham and
28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 8
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 9 of 16 Page ID #:1757



1     this Chambers scolded Plaintiffs’ counsel on May 9, 2019, for reaching out for a
2
      clarification, even when it was a follow up to this Court’s informal clarification to
3

4     the Defendants’ email for a clarification. (Ex. A.) Further, both this Court’s
5
      Chambers and Mr. Graham demanded that a formal Request for Clarification be
6

7
      filed by the Plaintiffs on the issues in the email, which undersigned did. (Exs. A,

8     Dock. 81.)
9
                   Remarkably, when the Plaintiffs did file this formal Request for
10

11    Clarification in Docket number 81, this Court then formally scolded and
12
      admonished the Plaintiffs for this in its order in Docket number 86. (Dock. 81, 86.)
13

14
      While doing so, this Court gave absolutely no clarification on the issues noted, and

15    unfairly and without history of the same in other orders, called Plaintiffs
16
      documents in general to lack clarity and needing to be proofread. (Docket No. 86.)
17

18                 Lastly, the Plaintiffs were wrongly held to a much higher standard by
19
      this Court under Local Rule 7-19, when indeed all the email exchanges outlined in
20

21
      Docket 81 per se showed notice and Defendants’ counsel was the one asking for

22    this Request for Clarification to be filed. (Docket No. 81, 86.) Meanwhile, with the
23
      approval and the assistance of this Court via its chambers, the Defendants’ counsel
24

25    Ryan Graham on at least two occasions known to the Plaintiffs circumvented the
26
      Local Rule 7-19 by being permitted to simply email the chambers informal
27

28    PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
      PAGE | 9
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 10 of 16 Page ID #:1758



1      requests for clarification, while the same courtesy was denied to the Plaintiffs.
2
       (Exs. A and B.)
3

4                   Thus, this Court’s chambers gave favorable special treatment to
5
       Defendants and unfavorable special treatment to the Plaintiffs. Therefore, because
6

7
       this Motion under section 144 is Plaintiffs’ first, is timely, is supported by factual

8      allegations showing bias or prejudice that this Court must accept as true, and is
9
       accompanied by a good cause certification by Plaintiffs’ counsel, this Court must
10

11     immediately recuse itself and transfer the matter to be assigned to another district
12
       judge.
13

14
                    Further, the grounds in totality advanced by Plaintiffs would cause a

15     reasonable person with knowledge of all the relevant facts to question the
16
       impartiality of this Court. As set forth in the Plaintiff’ Motion to Reconsider, at the
17

18     least this Court made a clear error of law when it ruled that Alicia T. v. Cty. of Los
19
       Angeles, 222 Cal.App.3d 869 (1990), was the controlling law on the issues of
20

21
       absolute immunity as to the state claims brought by the Plaintiffs. (Docs. 82, 71,

22     pp. 10-11.) Indeed, Government Code § 820.21 was enacted as an exception to and
23
       after the Alicia T., and applied to this case to strip the social workers of their
24

25     immunity, because Plaintiffs alleged perjury and fabrication of evidence. Thus, this
26
       Court must disqualify and recuse itself both under 28 U.S.C. §§ 144 and 455 and
27

28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 10
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 11 of 16 Page ID #:1759



1      immediately transfer the matter to be assigned to another district judge. Plaintiffs
2
       seek certification under rule 54(b) of the Federal Rules of Civil Procedure, to
3

4      authorize an interlocutory appeal if this Motion is Denied.
5
                     May 22, 2019                           /s/ Liana Serobian
6

7
                                                            Liana Serobian
                                                            Counsel for the Plaintiffs
8

9

10

11                           GOOD FAITH CERTIFICATION OF COUNSEL
12
                     I, counsel for the Plaintiffs, Liana Serobian, declare under the penalty
13

14
       of perjury that all factual statements made in this Motion are to my best knowledge

15     and understanding. I certify that this Motion is brought in good faith by the
16
       Plaintiffs.
17

18

19

20                   May 22, 2019                           /s/ Liana Serobian
21
                                                            Counsel for the Plaintiffs

22

23

24

25

26

27

28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 11
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 12 of 16 Page ID #:1760



1                   PLAINTIFF LUCY ULIKHANOVA’S AFFIDAVIT
2
                     I, Lucy Ulikhanova, am the Plaintiff in the above-noted case and set
3
       forth the below affidavit in support of my request that Judge Fernando Olguin
4      recuse and/or disqualify himself from hearing my matter, because I believe he has
       a personal bias or prejudice either against Plaintiffs or in favor of Defendants in
5
       this case.
6

7
                    I have reviewed email communications, attached as Exhibits A and B,
       between my counsel Liana Serobian, counsels for the Defendants, Ryan Graham,
8      and his Chambers via Clerk Ms. Vanessa Figueroa, which lead me to
9      unequivocally believe that Defendants were favored and specially treated, and the
       same courtesy was not extended to the Plaintiffs. Instead, Plaintiffs were treated
10
       with bias and prejudice and scolded for the same things that the Defendants were
11     repeatedly doing. Defendants were permitted to circumvent laws and rules of court,
       when Plaintiffs were held to higher standards. This is the summary of the email
12
       exchanges that render me to believe that Judge Olguin is bias and prejudiced
13     towards me and can’t be impartial. I request a different district judge to hear my
14
       case.

15                  1.    On April 19, 2019, at 12:53 pm, counsel for the Defendants,
16     Ryan Graham, emailed Clerk of this Court, Vanessa Figueroa, copying Ms.
       Serobian, to ask about the page limits as both parties intended to file Summary
17
       Judgment Motions. (Ex. A.)
18
                    2.     On April 19, 2019, the clerk of this Court, Ms. Figueroa,
19
       emailed back at 1:37 pm, responding to all as follows: “Per chambers: they can
20     file two separate joint briefs - one for each party, which should give them the
21
       number of pages needed. Perhaps they can rely on the same joint appendix and
       SUF.” (Ex. A.)
22

23                  3.     On May 9, 2019, at 12:44 pm, counsel for the Plaintiffs, Liana
       Serobian, followed on this email exchange between Defendants and Ms. Figueroa,
24
       copying Defendants two counsels and their secretaries. In this email, Ms. Serobian
25     asked for further clarification as follows: (1) whether Opposition to the Motion to
       Dismiss should or could be a separate document as well, and how to oppose the
26
       untimely filed Motion for Summary Judgment by Defendants, within the
27     Opposition itself or a separate Motion to Strike. (Ex. A.)
28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 12
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 13 of 16 Page ID #:1761



1

2                    4.     On May 9, 2019, at 12:46 pm, Ms. Figueroa wrote back to Ms.
       Serobian: “These questions are difficult for me to answer, since I am not an
3
       attorney. Judge Olguin is very busy, we all are in this district. I sought guidance
4      from him last time. Today, we are in court all day. Please file a request for
       clarification if you need assistance and something is not covered in a court order,
5
       Local Rules or FRCP's. Thank you,” (Ex. A.)
6

7
                    5.    On May 9, 2019, at 12:48 pm, Ms. Serobian clarified: “Dear
       Ms. Figueroa, All I'm asking now is that when Judge Olguin said we can do
8      separate motions for summary judgment, can we also do separate oppositions to
9      the said motions? Thank you, Liana.” (Ex. A.)
10
                     6.     On May 9, 2019, at 12:49 pm, Ms. Figueroa responded to the
11     Ms. Serobian: “I have no idea, and I can't ask him that question while we are both
       in session all day.” (Ex. A.)
12

13                   7.     On May 9, 2019, at 12:51 pm, Defendants’ Counsel Ryan
14
       Graham emailed to Ms. Figueroa in response to Ms. Serobian’s request for
       clarification the following: “Defendants object to this conversation with chambers
15     and request that Plaintiff follow the clerk’s instruction to file a formal request with
16     the Court for clarification so that Defendants can also provide input. Ms.
       Figueroa—I deeply apologize for this intrusion on the orderly functioning of the
17
       Court.” (Ex. A.)
18
                    8.     On May 18, 2019, as requested by this Court’s chambers via
19
       Ms. Figueroa and the Defendants’ counsel, Ryan Graham, Ms. Serobian filed an
20     Ex-Parte Request for Clarification on the issues set forth in the emails to Ms.
21
       Figueroa and the previous email exchanges with Mr. Graham. (Docket No. 81.) In
       that document, Plaintiffs asked this Court whether (1) the Opposition could be filed
22     as a separate document as all other documents had been prepared separately per the
23     request of Mr. Graham, (2) whether the time to email each other the documents
       should be 12 a.m. in compliance with the local rule 5-4.6.1, and (3) whether the
24
       motion to strike the untimely brief should be raised in the Opposition or a separate
25     document. (Docket No. 81.) None of these items are explained under the Standing
       Order of this Court related to the Summary Judgment Motions, Docket Number 19.
26
       (Docket 19.)
27

28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 13
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 14 of 16 Page ID #:1762



1                    9.     However, on May 21, 2019, this Court issues Docket Number
2      86, partially granting and denying the Request for Clarification, which did not
       clarify any of the points raised or asked for by the Plaintiffs, except to say that the
3
       parties were bound to the Summary Judgment Order in Docket Number 19, which
4      was previously modified by this Court in an informal exchange between its
       chambers and Defendants’ counsel, Ryan Graham. Further, this Court in a footnote
5
       wrote, “As with many of plaintiffs’ filings before this court, the present
6      Application is suffused with a general lack of clarity. The court admonishes
7
       plaintiffs’ counsel to make a greater effort to proofread prospective filings prior to
       placing them before the court. In addition, plaintiffs’ counsel must comply with the
8      Local Rules and Federal Rules of Civil Procedure in preparing future filings. It
9      appears that plaintiffs made no efforts to comply with Local Rule 7-19 in preparing
       and filing the instant ex parte application.” (Docket 86.)
10

11                   10.    Remarkably, this day, on May 22, 2019, at 12:21 p.m., without
       any prior email or notice to Plaintiffs’ counsel in effort to give Rule 7-19 Notice,
12
       counsel for the Defendants Ryan Graham made another informal contact with the
13     chambers of this Court, via email to Ms. Figueroa. Mr. Graham wrote: “Dear Ms.
14
       Figueroa: I have a quick question on the Court’s preferences for assembly and
       delivery of joint evidentiary appendices. We anticipate filing an MSJ with a little
15     over 300 pages in exhibits and would like to know if the Court prefers the
16     separately-bound three-ring binder and digital set to contain exhibits that (1) have
       been filed, which would include the CM/ECF stamp across the top, or (2) if we are
17
       OK including the documents before being filed (i.e., without the blue line of text
18     on the top). The reason why I ask is that if we use the as-filed exhibits, the
       binder/digital set will likely be delivered the day after the filing—I just wanted to
19
       make sure that this is OK. Thank you for any information you can provide.” (Ex.
20     B.)
21
                     11. As before on April 19, 2019, this Court’s chambers via its clerk
       Vanessa Figueroa kindly responded with another informal response to Defendants,
22     and did not ask the Defendants to comply with the Local Rule 7-19 at all nor file a
23     formal Request for Clarification as this Court asked Plaintiffs’ counsel to do on
       May 9, 2019. (Exhibit B.)
24

25                  The above extrajudicial communications render me to believe that
       Judge Fernando Olguin is bias and prejudiced towards me and can’t be impartial.
26
       Thus, with the assistance of this Court, Defendants at least twice were permitted to
27     make informal requests for clarification, when Plaintiffs’ were refused the same
28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 14
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 15 of 16 Page ID #:1763



1      and were scolded for trying. This Chambers thus permitted Defendants to
2      circumvent the Local Rule 7-19 and the very legal process Defendants and this
       Chambers imposed on the Plaintiffs’ counsel on May 9, 2019, to file a formal
3
       Request for Clarification (Ex. A, Docket 81) and for which this Court later unfairly
4      admonished Plaintiffs Counsel (Docket 86).
5
                   I again request a different district judge to hear my case.
6

7
                   May 22, 2019                            __________________
8                                                          Lucy Ulikhanova
9                                                          Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 15
     Case 2:17-cv-09193-FMO-E Document 87 Filed 05/22/19 Page 16 of 16 Page ID #:1764



1                                           PROOF OF SERVICE
2
                    STATE OF CALIFORNIA, County of Los Angeles:
3

4                         LIANA SEROBIAN states: that I am and at all times herein
       mentioned have been a citizen of the United States and a resident of the County of
5
       Los Angeles, over the age of eighteen years and not a party the within action; that
6      my business address is 100 North Brand Blvd., Suite 600, Glendale, County of Los
7
       Angeles, State of California.

8                          That on the 22nd day of May 2019, I served the attached
9      Plaintiffs’ Request for Clarification upon the interested parties listed below by
       electronic service via email and mail addressed as follows:
10

11                  •     Avi Burkwitz; Esq., ABurkwitz@pbbllp.com
                          Ryan A. Graham, Esq., rgraham@bbllg.com
12
                          PETERSON ·BRADFORD · BURKWITZ
13                        100 North First Street, Suite 300
14
                          Burbank, California 91502

15                        I declare under penalty of perjury that the foregoing is true and
16     correct. Executed this 22nd day of May 2019, at Glendale, California.
17
                                                                       /s/ Liana Serobian
18                                                              LIANA SEROBIAN, ESQ.
19

20

21

22

23

24

25

26

27

28     PLAINTIFFS’ EX-PARTE MOTION TO DISQUALIFY AND/OR RECUSE JUDGE FERNANDO OLGUIN
       PAGE | 16
